LATTIMOItIS, J.
Conviction for selling intoxicating liquor; punishment one year in the penitentiary.
We find in the record five bills of exception. The first complains of the overruling of an application for continuance because of the absence of Eugene Keith and John Brown. It is stated in the application .that Keith resides in Smith county but is temporarily away from such county and cannot be located, but that his people live in Smith county, and defendant has reasonable expectation of locating him by the next regular term of court. It is also stated that John Brown resides in Titus county, but no return has been made on the subpoena, but that the defendant 'cannot locate the witness, who is temporarily absent, working as a clerk in a hotel in West Texas somewhere, as defendant is informed. The indictment in this case appears to have been returned February 25, 1925, and from the testimony we observe that it is apparent that appellant was the proprietor of a hotel in Kaufman, Tex., at the time alleged, and it is claimed that Keith and Brown were employees of the hotel. The state replied to the application and showed by testimony heard by the court that the witness Keith was a fugitive from justice, and that the officers had been searching for him and had been unable to locate him. We think the showing in the application of any knowledge of the location of the witness Brown was entirely too indefinite, and that the trial judge did not abuse his discretion in overruling the application for continuance.
Bills of exception Nos. 3 and 5 complain of testimony given by witnesses who do not appear from the statement of facts to have been introduced, or to have given any testimony ; but the bills certifying such fact, we have examined them but find no merit in either. Bill of exceptions No. 4 complains of the testimony of the sheriff to the effect that he had a capias for appellant about 3½ years before locating him, and that he had been to various points seeking him. The objection to this was that it was not shown that appellant knew the fact that the sheriff had a capias for him. We do not deem it at all necessary to discuss the pertinence of the objection. The purpose of the introduction of the testimony of the sheriff was to shed what light it could upon the proposition of the flight of appellant. We think it admissible for that purpose. We have carefully examined the facts in evidence and believe them sufficient to justify and support the verdict of the jury and judgment of the court below.
No error appearing, the judgment will be affirmed.